DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 5, claims 3 and 5 recites the limitation "the aperture" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1, 3-5, and 7-12 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by EP 2065228 A1 to Kvisteroy et al. 
Regarding claim 1, Kvisteroy et al. discloses a device comprising:
a tire (Fig. 1: 3), 
a deformable chamber (1) at least partially defined by one or more walls (Fig. 4: 13) and having one or more apertures (two apertures for two nozzles 12), the one or more walls having shape memory (Figs. 3a-3c), the chamber (Fig. 1: 1) being disposed in or adjacent to the tire (3) such that, as the tire rotates, fluid in the chamber is caused to flow to one of the one or more apertures via peristalsis (caused by nozzle 12), 
a power generator (Fig. 8) in fluid communication with the one of the one or more apertures and configured to transform kinetic energy of fluid flowing through one of the one or more apertures into electricity [0017 and 0024].
Regarding claim 3, Kvisteroy et al. discloses the power generator is in fluid communication with the aperture (Fig. 4: fluid flows out of bottom nozzle 12 into generator in Fig. 8).
Regarding claim 4, Kvisteroy et al. discloses a first aperture of the chamber is in fluid communication with a tire interior (Fig. 1: bellows 1 is inside tire interior 3) or an inner tube.
Regarding claim 5, Kvisteroy et al. discloses the power generator is in fluid communication with the aperture (Fig. 4: fluid flows out of bottom nozzle 12 into generator in Fig. 8).
Regarding claim 7, Kvisteroy et al. discloses a first aperture of the chamber is in fluid communication with a tire cavity (Fig. 1: bellows 1 is inside tire interior 3), and a second aperture of the chamber is in fluid communication with the tire cavity or an inner tube (Fig. 5: 15).
Regarding claim 8, Kvisteroy et al. discloses the power generator includes a first power generator in fluid communication with the first aperture (Fig. 4: fluid flows out of bottom nozzle 12 into generator in Fig. 8).
Regarding claim 9, Kvisteroy et al. discloses the power generator includes a first power generator comprising a magnet and a coil of wire, wherein the magnet is capable of moving through the coil generating electrical current [0024].
Regarding claim 10, Kvisteroy et al. discloses the power generator includes a first power generator comprising one or more of a blade wheel, an airjet, a rotating ball, a piezo electric device [0024], a free- wheel like device, a gear-wheel pump, a piston-type generator, and a valve
Regarding claim 11, Kvisteroy et al. discloses the power generator includes a first power generator comprising a source of a magnetic field and a coil of wire [0024].
Regarding claim 12, Kvisteroy et al. discloses the coil generates electrical current when within range of the magnetic field [0024].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 2065228 A1 to Kvisteroy et al. in view of DE 3433318 A1 to Erbert.
Regarding claim 2, Kvisteroy et al. discloses a device as described above including a first aperture (Fig. 4: top 12) of the chamber is in fluid communication.
However, it fails to disclose a first aperture of the chamber is in fluid communication with an environment.
Erbert teaches a first aperture of the chamber is in fluid communication with an environment (Fig. 3: 24 connected to atmosphere).
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the teaching of the first aperture as disclosed by Erbert to the aperture disclosed by Kvisteroy et al.
One would have been motivated to do so to have an external source of fluid for the device. 
Regarding claim 6, Kvisteroy et al. discloses a device as described above including a first aperture (Fig. 4: top 12) of the chamber is in fluid communication and a second aperture (bottom 12) of the chamber is in fluid communication with a tire interior (Fig. 1: bellows 1 is inside tire interior 3) or an inner tube.
However, it fails to disclose a first aperture of the chamber is in fluid communication with an environment.
Erbert teaches a first aperture of the chamber is in fluid communication with an environment (Fig. 3: 24 connected to atmosphere).
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the teaching of the first aperture as disclosed by Erbert to the aperture disclosed by Kvisteroy et al.
One would have been motivated to do so to have an external source of fluid for the device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832